Citation Nr: 0801128	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-16 782	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  He also served with the Michigan National Guard from 
July 1977 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in July 2004 
and December 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The Board observes that a May 2006 letter from Dr. C. L. 
indicates that the veteran will likely never be able to 
sustain gainful employment due to his PTSD.  Once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to TDIU.  VAOPGCPREC 12-2001 (July 6, 2001); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Therefore, the Board determines that the veteran has raised a 
claim of entitlement to TDIU, and such claim is referred to 
the RO for appropriate action.  

The issue of entitlement to a rating in excess of 50 percent 
for service-connected PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3.  Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in April 2004, prior 
to the initial unfavorable AOJ decision issued in July 2004.  
An additional VCAA letter was sent in August 2006.

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in April 2004 and August 2006 informed the veteran of the 
type of evidence necessary to establish service connection; 
how VA would assist him in developing his claims; and his and 
VA's obligations in providing such evidence for 
consideration.  Additionally, both letters informed the 
veteran of the "fourth element," i.e., to provide any 
evidence in his possession that pertains to the claim.  
Consequently, as the veteran received a fully VCAA-compliant 
notice prior to adjudication, there is no prejudice to the 
veteran in proceeding to the merits of the claims.
 
Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter, as well as multiple 
subsequent communications from the RO to the veteran advised 
him of the evidence necessary to establish entitlement to 
disability ratings and effective dates for the disabilities 
on appeal.  Despite the inadequate timing of the notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, Social Security Administration (SSA) disability 
records, VA treatment records, and an April 2004 VA 
examination report were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims. 
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding with its decision.

II. Analysis 

The veteran contends that his bilateral hearing loss and 
tinnitus are the result of combat-related noise exposure and 
ruptured ear drums that occurred in service.  Therefore, he 
argues that service connection is warranted for bilateral 
hearing loss and tinnitus.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of 
a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

In a February 2003 rating decision, relevant to a claim for 
service connection for PTSD, the RO determined that the 
veteran had engaged in combat with the enemy.  The RO found 
that the veteran's descriptions of his experiences were 
consistent with those of an infantryman; and, therefore, that 
the veteran experienced combat in Vietnam.  The Board 
concurs.  Accordingly, the Board observes that the veteran's 
description of his noise exposure, to include mortar and 
grenade explosions, is consistent with that a member of the 
infantry would experience in combat.  

Applying § 1154(b), the Board finds that the veteran's 
description of his in-service injury, i.e., that he suffered 
ruptured ear drums as a result of an explosion is consistent 
with the circumstances of combat.  Therefore, the Board finds 
his claim of sustaining ruptured ear drums while in combat is 
sufficient proof that such injury occurred.  With regard to 
other sources of injury to the veteran's hearing, as 
discussed herein, the Board does not dispute the veteran's 
claims of in-service noise exposure.  Therefore, further 
consideration of the veteran's claims under 38 U.S.C.A. § 
1154(b) is not necessary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Board observes that the veteran has reported combat-
related acoustic trauma in the military while serving in 
Vietnam.  Although the veteran's service medical records do 
not contain any documentation as to noise exposure, the 
veteran is competent to describe the nature and extent of his 
in-service noise exposure, which is consistent with his 
military occupational specialty as an infantryman, as noted 
in his service records.  See 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty, to include his February 1971 separation 
examination and August 1977 enlistment examination for the 
National Guard.  Hearing loss was first clinically noted in a 
June 1985 periodic physical for his National Guard service. 

Post-service records report diagnoses of bilateral hearing 
loss and tinnitus.  Specifically, the April 2004 VA 
examination demonstrated pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
55
65
LEFT
35
45
50
55
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  The 
veteran was diagnosed with mild sloping to severe sensory 
hearing loss in the right ear and a mild to moderately severe 
sensory hearing loss in the left ear at this examination.  
Therefore, the Board finds that the contemporary medical 
evidence demonstrates a current bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  Also, tinnitus is readily 
observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the April 2004 VA examination.  
As a result, the Board finds that the veteran has a current 
diagnosis of tinnitus.  

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for 
bilateral hearing loss on a presumptive basis.  However, the 
record fails to show that the veteran manifested hearing loss 
to a degree of 10 percent within one year following his 
service discharge in February 1971.  As such, presumptive 
service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  However, while the veteran has a current diagnosis of 
hearing loss and tinnitus and is competent to describe his 
in-service noise exposure, the record shows no complaint or 
diagnosis of either disability during active service or for 
many years thereafter.  The first diagnosis of hearing loss 
was documented in June 1985, and, although the veteran 
reports tinnitus began over 15 years ago, the first diagnosis 
of tinnitus of record is dated in August 2003.  The lapse in 
time between service and the first complaints and diagnoses 
weighs against the veteran's claims.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 
Additionally, at the April 2004 VA examination, the examiner 
noted the veteran's reports of in-service noise exposure, as 
well as physical manifestations that indicated that the 
veteran had suffered perforated eardrums.  However, the 
examiner also stated that the veteran had more opportunities 
for noise exposure post-service, than in service.  The 
examiner also noted that the veteran's February 1971 
separation examination showed normal bilateral hearing, as 
did his August 1977 National Guard enlistment examination.  
Further, the examiner commented that the veteran first 
exhibited hearing loss in June 1985, after his May 1985 
diagnosis of hypothyroidism, which, the examiner indicated, 
can cause hearing loss.  With regard to the veteran's 
tinnitus, the examiner reported that tinnitus first appeared 
approximately 15 years prior, after a civilian incident in 
which a fellow kitchen employee dropped a pan.  

Thus, the examiner found that there is insufficient evidence 
to establish a nexus between the veteran's bilateral hearing 
loss and tinnitus and his military service.  Accordingly, he 
opined that his bilateral hearing loss and tinnitus were not 
due to or aggravated by his military service.  

Therefore, no competent medical professional has attributed 
the onset of the veteran's bilateral hearing loss or tinnitus 
to his service.  The veteran's claims that his hearing loss 
and tinnitus are the result of his military service are 
supported solely by his own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.   
In the absence of any competent evidence connecting the 
disabilities to the veteran's time in service, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  
Therefore, his claims must be denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The veteran contends that his PTSD symptomology is more 
severe than is contemplated by his current rating evaluation.  
Thus, he argues that a higher rating is warranted.  The Board 
determines that a remand is required for further development 
of the record. 

Initially, the Board notes that an August 2006 letter from M. 
M. states that the veteran has been receiving counseling with 
him since July 2000.  The Board finds that no records dated 
after June 2002 from M. M. are associated with the claims 
file.  Additionally, a May 2006 letter from Dr. C. L. implies 
that her treatment of the veteran has relevance to his PTSD, 
but no records from Dr. C. L. dated after May 2002 are of 
record.  Therefore, the Board determines that VA must attempt 
to obtain these outstanding, relevant records prior to 
proceeding with further adjudication of the veteran's claim.  

Additionally, the May 2006 letter from C. L. states that, 
with his disability, the veteran will likely never be able to 
sustain gainful employment.  Therefore, the Board finds that 
a remand is also necessary to afford the veteran a 
contemporaneous VA examination to assess the current severity 
of his PTSD, to include its impact on his employability.

Accordingly, the case is REMANDED for the following action:
1.	The veteran should be asked to submit 
another VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for M. M. and Dr. C. L.  All 
efforts to obtain these records and 
responses, positive or negative should 
be documented in the claims file.  

2.	The veteran should be scheduled for 
another VA examination to assess the 
current nature and severity of his 
service-connected PTSD.  The claims 
file should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  Additionally, the examiner 
should provide an opinion as to whether 
it is "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that 
there is a less than 50% likelihood) 
that the veteran's PTSD causes him to 
be unable to obtain and retain 
substantially gainful employment.

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007). 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the December 2006 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


